United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 19-3233
                      ___________________________

                         Hollis J. Larson; Guy Greene

                     lllllllllllllllllllllPlaintiffs - Appellants

                                         v.

Carlton County Jail; Kelly Lake, Carlton County Sheriff; Paul Coughlin, Carlton
County Jail Administrator; Brian Belich, Carlton County Deputy Sheriff; Jason
  Wilmes, Carlton County Jail Sergeant; Cammi Werner, Carlton County Jail
 Employee; Travis Warnygora, Carlton County Jail Employee; Dave Kumanen,
Carlton County Jail Sergeant; John Does; Jane Does, an unknown number; all in
                     their individual and official capacities

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                   Appeal from United States District Court
                        for the District of Minnesota
                                ____________

                            Submitted: June 25, 2020
                              Filed: June 29, 2020
                                 [Unpublished]
                                 ____________

Before LOKEN, GRUENDER, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.
       Hollis Larson and Guy Greene appeal from the adverse grant of summary
judgment in their 42 U.S.C. § 1983 action. Having carefully reviewed the record de
novo and the arguments on appeal, we conclude that the district court1 properly
granted summary judgment because there were no genuine disputes as to material
facts and appellants were entitled to judgment as a matter of law. See Brooks v. Roy,
776 F.3d 957, 960 (8th Cir. 2015) (standard of review); see also Scott v. Harris, 550
U.S. 372, 380 (2007). Accordingly, the judgment of the district court is affirmed.
See 8th Cir. R. 47B.
                       ______________________________




      1
      The Honorable Nancy E. Brasel, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Elizabeth
Cowan Wright, United States Magistrate Judge for the District of Minnesota.

                                        -2-